Citation Nr: 1025494	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
service connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2008 the Board issued a decision in which it denied a 
rating higher than 10 percent disabling for the Veteran's 
service-connected hemorrhoid disability.  The Veteran appealed 
that decision to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court) and in October 2009 the Veterans Court vacated 
the decision and remanded the matter to the Board for further 
proceedings consistent with the Veterans Court's decision.  


FINDINGS OF FACT

1.  The Veteran's hemorrhoids have never resulted in anemia, have 
not resulted in fissures during any time relevant to this appeal, 
have resulted in slight bleeding present following a bowel 
movement, and in slight functional impairment.  

2.  Disability resulting from the Veteran's hemorrhoids is not 
exceptional or unusual with related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for disability 
resulting from the Veteran's hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7336 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hemorrhoids was established in a February 
1973 rating decision.  At that time the RO assigned a non-
compensable (zero percent) disability rating.  On August 23, 
2004, VA received a claim from the Veteran for an increased 
rating, after which, in the December 2004 rating decision on 
appeal, the RO awarded a 10 percent rating, effective to the date 
of claim; August 23, 2004.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

38 C.F.R. § 4.7 provides as follows:  

Where there is a question as to which of 
two evaluations shall be applied, the 
higher evaluation will be assigned if the 
disability picture more nearly approximates 
the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  

38 C.F.R. § 4.21 provides as follows:  

In view of the number of atypical instances 
it is not expected, especially with the 
more fully described grades of 
disabilities, that all cases will show all 
the findings specified; however, findings 
sufficiently characteristic to identify the 
disease and the disability therefrom and 
coordination of rating with impairment of 
function will be expected in all instances.  

Since the Board addressed this issue in 2008, the Veterans Court 
has, in Tatum v. Shinseki, explained application of sections 4.7 
and 4.21.  See Tatum, 23 Vet. App. 152 (2009).  Prior to that 
decision the Veterans Court had upheld the Board's interpretation 
of conjunctive joining (use of the word "and") of criteria for 
a given rating as meaning that all of the criteria so joined were 
necessary in order to award the rating.  See Camacho V. Nicholson 
(2007).  Camacho involved application of 38 C.F.R. § 4.119, 
Diagnostic Code 7913, the diagnostic code for evaluating 
disability due to diabetes mellitus.  That diagnostic code 
provides criteria as follows:  

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications that would be 
compensable if separately evaluated...100

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider, plus complications that 
would not be compensable if separately 
evaluated ........................................60

Requiring insulin, restricted diet, and 
regulation of activities 
......................................................40

Requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted 
diet..................20

Manageable by restricted diet 
only........................10


38 C.F.R. § 4.119 

In Tatum, the Veteran Court narrowed its interpretation, finding 
that the conjunctive joining of two terms in the criteria for a 
given rating means that both must be present only in cases of 
"successive rating criteria.  See Tatum 23 Vet. App. at 156 
(2009) (explaining the holding of Camacho).  Successive rating 
criteria are exemplified by those for diabetes, which was the 
subject of the Camacho decision.  As the rating percentage 
increases under Diagnostic Code 7913 the criteria for a given 
higher rating includes the criteria for each lower rating, which 
means that if one of the criterion for a given rating was not 
present the Veteran could only receive a rating at a level that 
did not require that missing criterion.  

In Tatum the subject of contention was Diagnostic Code 7903, 
which lists the ratings for hypothyroidism.  The criteria there 
are as follows:  

Cold intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 
beats per minute), and sleepiness 
...................................100

Muscular weakness, mental disturbance, and 
weight gain ...........................................................60

Fatigability, constipation, and mental 
sluggishness...30

Fatigability, or; continuous medication 
required for control.........................................................10

38 C.F.R. § 4.119 

Hemorrhoids, the disability at issue in the instant case are 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336 which 
provides as follows:

With persistent bleeding and with secondary 
anemia, or with fissures 
..................................................20

Large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences ......10

Mild or moderate .............................................0

Diagnostic Code 7336 therefore does not involve "successive" 
rating criteria as defined by the Veterans Court.  That is, the 
criteria for a 20 percent rating do not include all of the 
criteria found in the 10 percent rating or the noncompensable 
rating.  In Tatum, the Veterans Court held that where the 
criteria are not "successive" it would eviscerate sections 4.7 
and 4.21 to interpret the conjunctive joining of criteria to mean 
that all criteria at a given level must be present in order to 
award that rating.  

In the instant case, the Veterans Court explained that the Board 
must address application of sections 4.7 and 4.21.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  Hart v. Mansfield, 21 
Vet. App. 505 (2008).  

In cases such as this, where the Veteran claims entitlement to a 
higher rating after service connection has already been 
established, the most pertinent evidence of record is that from a 
period one year prior to when VA received the claim for a higher 
rating and the present.  Hart, 21 Vet. App. at 509 ("the 
relevant temporal focus for adjudicating an increased-rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim").  Therefore, the relevant 
temporal focus is on the state of the Veteran's hemorrhoid 
disability from August 2003, forward.  

Post-service medical records show treatment for internal and 
external hemorrhoids, to include a fissurectomy due to an anal 
fissure in June 1979 and hemorrhoidectomy for a bleeding internal 
hemorrhoid in June 1989.  VA examination in August 2000 indicated 
a diagnosis of recurrent, symptomatic external hemorrhoids.  
During that examination the Veteran reported that he had not had 
rectal bleeding or thrombosed hemorrhoids since 1989 but still 
had occasional rectal itching.  During a March 2003 VA 
examination the Veteran reported that he had some rectal bleeding 
evidenced by mild streaks of blood on toilet paper and during 
such times he had mild rectal pain.  

VA treatment records show that since May 2004 the Veteran has 
complained of painful bleeding hemorrhoids.  A colonoscopy in 
September 2004 revealed mixed hemorrhoids.  During the 
colonoscopy a polyp at 30 centimeters was removed but there is no 
mention of a fissure and no mention of surgical treatment of 
hemorrhoids.  

In November 2004, VA afforded the Veteran an examination.  The 
examiner stated that the Veteran's claims file was not available 
but that the examiner had reviewed his VA treatment records.  
Since, the Veteran has never indicated that he receives treatment 
anywhere but at VA the examiner's review of his VA treatment 
records, along with the examiner's interview with the Veteran, 
indicates to the Board that the examiner had the Veteran's 
relevant medical history before him.  

The Veteran reported that for the past year he had daily flare-
ups of his hemorrhoids which he described as pain, itching, and 
bleeding.  He reported that his hemorrhoids interfered with his 
daily activities and occupation and that he lacked endurance and 
had chronic fatigue on a daily basis.  He has been prescribed a 
rectal foam which he uses on a daily basis and hydrocortisone 
suppository which he uses when needed.  He also reported that he 
uses rectal wipes as needed.  

Examination results included that there was no evidence of fecal 
leakage, anemia, or anal fissures.  Three small external 
hemorrhoids were found which were somewhat depressed but not 
thrombosed.  There was only slight bleeding from the hemorrhoids 
and the hemorrhoids were slightly painful to palpation.  

VA treatment records are significant for clinical findings of 
mixed hemorrhoids with severe itching refractory to topical 
ointment treatments, thrombosed internal hemorrhoids with scar 
tissue, rectal stricture and positive occult blood (OB+).  May 
2004 treatment notes include the Veteran's complaint of blood 
when he wipes himself and that his hemorrhoids now hurt.  April 
2005 VA treatment notes refer to the bleeding hemorrhoids found 
during the September 2004 colonoscopy and state that subjectively 
he was doing well and objectively clinical blood tests (CBC and 
SMA6) were normal.  In June 2005, another colonoscopy was 
performed.  Findings were colon diverticula and mixed 
hemorrhoids; there was no blood loss and no specimen removed.  
July 2005 treatment notes document the Veteran's complaint of 
persistent bleeding hemorrhoids every time he has a bowel 
movement and that he was getting weak from blood loss.  On 
prostate examination he was found to have thrombosed painful 
internal hemorrhoids.  Clinical laboratory tests are of record 
for that month and there is no report of any abnormal results.  

In April 2007, the Veteran underwent VA examination to determine 
if he had diverticulitis as secondary to his hemorrhoids, an 
issue not before the Board at this time.  Physical examination 
revealed that he had no signs of anemia and no fistula and that 
his general health was good, providing evidence against this 
claim.  

In his December 2005 substantive appeal, the Veteran reported 
that he suffered from constant pain, had thrombosed internal 
hemorrhoids, persistent bleeding, and rectal itching.  He 
reported that he had his hemorrhoids banded a year earlier.  He 
also stated "[a]lthough, I have not been found to be anemic and 
do have symptoms, it can only be said that I am not."  

Here, the Veteran appears to be contending that he may have 
anemia.  His contention is not persuasive.  He has pointed to no 
laboratory results to indicate that he has ever had anemia.  In 
the context of the writing he appears to be contending that 
because he has bleeding he has anemia.  The Board finds that the 
Veteran's apparent contention that he may have anemia is 
outweighed by the medical evidence that indicates he does not.  
This is because the medical evidence is based on laboratory 
results and the statements of physicians, individuals who by 
training and experience are much better situated to determine if 
the Veteran has anemia.  

The claim of fatigue caused by his blood loss is not supported by 
any medical evidence or lay evidence (other than the Veteran's 
own report).  For example, there is no evidence of treatment for 
fatigue, loss of time from work due to fatigue, or any similar 
evidence.  Although the Veteran reported that he had hemorrhoidal 
banding during the appeal period the record, which includes 
reports of two colonoscopies, does not show that he had such a 
procedure.  Even if the Veteran did have hemorrhoidal banding 
such does not mean that he had fissures or anemia.  The medical 
findings, rather than supporting the Veteran's claim, provide 
evidence against this claim, and his begin to undermine his 
credibility with the Board.  

The medical evidence of record shows that the Veteran has not had 
secondary anemia at any time and has not had any fissures since 
prior to June 1979.  Of the three criteria listed for the 20 
percent rating for hemorrhoids the only that could be said to be 
met is persistent bleeding, and that is only truly based on the 
Veteran's statements.  

The Veteran has reported that he has bleeding after all bowel 
movements.  As such it cannot be said that the bleeding is not 
persistent.  That finding, standing alone, the Board does not 
find to satisfy the criteria for a 20 percent rating.  There must 
be some meaning given to the term "and with secondary anemia."  

A reasonable reading of the regulatory language is that the 
amount, or extent, of bleeding must be considered in evaluating 
the Veteran's disability picture.  The word "secondary" in 
modifying the word anemia indicates to the Board that the anemia 
would follow from the bleeding.  Otherwise the word "secondary" 
makes no sense in the regulation because it does not follow that 
nonbleeding hemorrhoids would lead to anemia.  Likewise, the 
choice of the word "and" would be meaningless if the term 
"secondary anemia" had absolutely no relation whatsoever to the 
term "persistent bleeding."  While it is conceivable that the 
regulation could be read to mean occasional massive bleeding 
resulting in anemia, as opposed to persistent bleeding resulting 
in anemia, such a reading of the regulatory language is strained 
and unreasonable.  

In other words, if "persistent bleeding" of any amount or 
extent met the criteria for a 20 percent reading, the better part 
of the regulatory language for a 20 percent rating (that of "and 
with secondary anemia" ) would be superfluous.  Rules of 
statutory interpretation apply to interpretation of agency 
regulations.  Roberto v. Dep't of the Navy, 440 F.3d 1341. 1350 
(Fed. Cir. 2006).  An interpretation of a statute that renders 
part of the statutory language superfluous is to be avoided.  See 
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons 
of construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous"); Imazio Nursery, Inc. v. Dania Greenhouses, 69 
F.3d 1560, 1564 (Fed. Cir. 1995) (all parts of statute must be 
construed together without according undue importance to a single 
or isolated portion); Gardner v. Derwinski, 1 Vet. App. 584, 586 
(1991) ("Determining a statute's plain meaning requires 
examining the specific language at issue and the overall 
structure of the statute."), aff'd sub nom. Gardner v. Brown, 5 
F.3d 1456, (Fed. Cir. 1993), aff'd 513 U.S. 115,115 S.Ct. 552, 
130 L.Ed.2d (462 (1994).  

Therefore, the extent or amount of bleeding that is persistent or 
the amount of disability caused by the persistent bleeding must 
be taken into account in determining if the Veteran's disability 
picture more nearly approximates the criteria for a 20 percent 
rating, as opposed to the criteria for the 10 percent rating.  
Also informing that determination is the impairment of function 
caused by the Veteran's hemorrhoids.  

Beyond the above, a review of the evidence indicates to the Board 
that the bleeding resulting from the Veteran's hemorrhoids is, at 
best, slight, as is the pain associated with his hemorrhoids.  
This is shown, for example by the findings of the November 2004 
examination and by the Veteran's description of the bleeding as 
leaving streaks on toilet paper.  The Board finds that the 
Veteran's statements regarding the nature and extent of his 
disability are outweighed by such fact in this case. 

The evidence tends to show that the Veteran tends to exaggerate 
the disability resulting from his hemorrhoids.  For example, he 
reported in July 2005 that he was weak from hemorrhoidal 
bleeding, yet laboratory blood tests were conducted with no noted 
abnormal results.  The Veteran has consistently reported bleeding 
but a close look at these statements shows that the reported 
bleeding is evidenced by streaks on toilet paper and occurs only 
after bowel movements.  This indicates to the Board that the 
bleeding is slight, and is in agreement with the evidence already 
described.  A review of the objective medical evidence, as a 
whole, only supports a finding that the Veteran is exaggerating 
his problem associated with this condition. 

The Veteran reported in his December 2005 substantive appeal that 
"[t]he itching of the rectum is severe and I must excuse my self 
to the bathroom to take care of the problem."  He also reported 
that his job required extensive walking and therefore his 
hemorrhoids affected him on the job.  These reports tend to show 
that the impairment of function resulting from the Veteran's 
hemorrhoids is inconvenience.  Taking his description of his 
impairment, along with the amount of bleeding that he has 
described and, more importantly, has been found to have on 
objective examination, as well as the Veteran's tendency to 
exaggerate as evidenced by his report of fatigue and lack of 
endurance in light of his normal laboratory test results and no 
signs of anemia or objective evidence of fatigue, the Board finds 
that the picture of his disability resulting from  hemorrhoids 
does not approximate the criteria for a 20 percent rating.  
Therefore, the Board finds that the disability resulting from the 
Veteran's hemorrhoids is already appropriately rated as 10 
percent rating and the preponderance of the evidence is against 
assigning a higher schedular rating.  

Also considered by the Board is whether referral for a rating 
outside of the schedule is warranted in this case.  To accord 
justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony of 
record and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Veterans Court has clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

Second, if the RO or the Board finds that the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability picture 
includes other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 116.  
If this is the case, then the RO or the Board must refer the 
matter to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for the third step of the 
analysis, determining whether justice requires assignment of an 
extraschedular rating.  Id.

In the instant case the Veteran has complained of pain, bleeding, 
and itching.  The rating criteria do not refer to pain or 
itching.  However, there is a rating for mild or moderate 
hemorrhoids and it begs the question as to what would be 
considered mild or moderate hemorrhoids if there were no 
symptoms.  Thus, it is far from clear that the rating criteria do 
not encompass all of symptoms of the Veteran's hemorrhoids.  But, 
even if it could be argued that itching and pain are not 
contemplated by mild or moderate hemorrhoids, the second step of 
the Thun analysis must be resolved unfavorably as to a referral 
for extraschedular consideration.  There is no evidence of any 
related factors such as marked interference with employment or 
frequent hospitalizations or anything of the like.  The Board is 
aware of the Veteran's complaints as to the effects of his 
service-connected disability on his employment, more specifically 
constant itching and fatigue and that he must walk a good deal to 
do his job.  His 10 percent rating contemplates loss of working 
time commensurate with his level of compensation.  See 38 C.F.R. 
§ 4.1.  His reports are not evidence of "marked" interference 
with employment.  There is nothing in the record that indicates 
that the Veteran's case is out of the norm.  Hence, the Board 
finds that referral for extraschedular consideration is not 
warranted.  

As the preponderance of the evidence is against assigning a 
higher schedular rating for any period on appeal, or for 
referring his claim for extraschedular consideration, his appeal 
must be denied.  There is not reasonable doubt to be resolved at 
to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims to 
establish service connection this notice must address assignment 
of disability ratings and effective dates.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in August 2004 and March 2006.  These letters 
provided the Veteran with general notice as to the evidence 
needed to substantiate his claim for a higher rating and what 
evidence was important in assigning an effective date if the 
benefit were awarded.  The notice provided also informed him of 
his and VA's respective duties for obtaining evidence.  

Some of the notice was provided after the RO decided his claim in 
December 2004.  Since the additional notice was provided the 
Veteran has had sufficient time and opportunity to participate 
meaningfully in the development of his claim and the RO 
readjudicated his claim.  Furthermore, the Veteran has appealed 
his case to the Veterans Court and argument was presented on his 
behalf to the Court.  That argument as well as the Veterans 
Court's decision in October 2009 delved deeper into the factors 
and evidence important in this case than would the required VCAA 
notice.  The Veteran has presented his own argument, such as in 
his substantive appeal, in which he referenced the rating 
criteria, demonstrating actual knowledge of the evidence needed 
to substantiate his claim.  He reported as recently as April 2010 
that he has no additional evidence to submit.  Based on these 
facts, the Board finds that the Veteran has not been prejudiced 
by any defects in the notice.  See generally Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error 
in the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and afforded 
the Veteran an adequate examination in November 2004 specifically 
with regard to his hemorrhoids.  Although that examination is now 
several years old VA examined the Veteran in April 2007 with 
regard to a claim for an intestinal condition as secondary to his 
hemorrhoids and that examination yielded sufficient results for 
the Board to adjudicate his appeal without prejudice to the 
Veteran.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


